Citation Nr: 1208769	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left shoulder (minor) rotator cuff tear with arthritis, to include consideration of extraschedular evaluation.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Marine Corps from April 1980 to April 1984.

These matters come before the Board of Veterans Appeals (Board) on appeal from December 2006 and April 2009 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2006 decision denied entitlement to an evaluation in excess of 30 percent for the left shoulder disability, while the April 2009 decision denied entitlement to TDIU.  

The Veteran testified at an April 2010 personal hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the claims file.

In a June 2010 decision, the Board found that a reduction of the left shoulder evaluation from 30 percent to 20 percent was improper, and restored the evaluation.  The Board also remanded the appeals for increased evaluation, to include TDIU, for further development and referral to the Director of the Compensation and Pension Service for extraschedular consideration.





FINDINGS OF FACT

1.  There is no loss of the humeral head or nonunion of the shoulder joint, and movement remains possible in all planes of motion the left shoulder.

2.  The rating schedule for evaluation of shoulder disabilities is adequate for application to the Veteran's claim.

3.  The service connected left shoulder disability renders the Veteran unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for left shoulder (minor) rotator cuff tear with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2011).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2006, May 2008, March 2009, and June 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  While the Veteran submitted multiple releases to VA regarding private records, he also submitted the records themselves.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159 (c)(2).  Multiple VA examinations have been conducted; as the examiners made all required findings and expressed requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

VA treatment records from September 2005 to March 2011 reveal complaints of continuing left shoulder pain.  The Veteran underwent physical therapy and chiropractic treatment in 2006, and steroid injections provided some relief.  He was prescribed NSAIDS and medication for muscle spasms.  In June 2007, the Veteran reiterated that his pain was severe.  He stated he could use the arm with the elbow tucked in to his side, but could not use it overhead.  A January 2009 progress note from an orthopedist noted decreasing range of motion and severe pain in the left shoulder.  The doctor opined that the left shoulder impairment rendered the Veteran unemployable, without explanation or rationale.  A physical therapist in April 2009 noted complaints of constant pain of 7 to 8/10 at rest, with exacerbation by any active movement.  In June 2009, the Veteran sought to change his medication from morphine and hydrocodone to oxycodone, but decided against the shift when discovering his dosages would have to be reduced; the doctor commented that current doses were "a lot."  Range of motion was good "despite the pain."  The Veteran complained in October 2009 that nothing was helping to control his chronic pain.  Bracing provided only short term relief.  Surgical intervention was considered, but doctors felt it would not be helpful.  

In April 2010, the Veteran violated his pain management contract with VA.  He had a history of substance abuse, but required narcotics for pain control.  He tested positive for cannabanoids, and was therefore tapered off morphine.  His pain complaints increased, and non-drug treatments were not successful in controlling the pain.  In February 2011, a VA doctor noted that surgical intervention would be complicated and not recommended.  While x-rays showed questionable union of the acromion, a CT scan confirmed that the bones were joined.

A VA examination was conducted in August 2006.  The Veteran complained of progressively worsening pain of the left shoulder; he used ibuprofen for relief.  Physical examination showed deformity of the shoulder and weakness.  The joint was stiff and painful.  Although instability was noted, there were no episodes of dislocation or subluxation; the joint locked daily.  He complained of weekly flare-ups of symptoms.  Range of motion was to 90 degrees flexion; there was no additional loss of motion with repetitive use.  Abduction was to 90 degrees, but a lack of endurance with repetitive motion reduced to functional use to 45 degrees.  External rotation was similarly limited to 20 degrees by pain with repetitive motion.  Ankylosis was not noted.  Severe degenerative joint disease and internal derangement of the left shoulder were diagnosed; the conditions had a mild impact on daily functioning.  The impact on occupational functioning, however, was "significant;" manual dexterity was decreased and the Veteran could not lift and carry items.

At a November 2008 VA examination, the Veteran complained of pain, stiffness, weakness, and reduced range of motion.  He used a variety of medications, including morphine, for pain control, and had a brace.  Deformity was noted on examination.  The joint was stable, but the Veteran did report "giving way."  There had been no dislocations or separations.  The Veteran reported weekly flare-ups of severe symptoms; he described his condition as moderate most times.  Flexion was limited to 90 degrees by pain with repetitive use.  Abduction (80 degrees), internal rotation (65 degrees), and external rotation (65 degrees) were also limited by pain.  Crepitus and guarding were additionally noted.  The Veteran could feed himself.

Private treatment records from March 2009 to July 2011 reveal continued complaints of left shoulder pain and associated impairment.  Spasm of the musculature surrounding the shoulder was noted, and doctors diagnosed a myofascial pain component of the disability related to the continual guarding against motion.  Pain management remained an issue; when narcotics were discontinued by VA, private doctors declined to prescribe such due to continued positive testing for illicit drugs such as marijuana and cocaine. 

In April 2010, the Veteran testified at a personal hearing at the RO.  He reported that his left shoulder disability was worse than reflected on examination.  He felt the retained hardware-shown on repeated x-rays-caused additional impairment.  

Dr. BAM of Pain Medicine Associates reported in March 2010 that the Veteran was unemployable due to his left shoulder disability, marked by severe spasm and dystonia of the neck and shoulder girdle.  The condition had been worsening, with current range of motion "about fifteen degrees."  A complete joint replacement was recommended.  In a May 2010 statement, a treating private doctor from PMA reiterated these conclusions.

At an October 2010 VA examination, the Veteran reported increased pain and decreased range of motion over the past two years.  The pain was constant, and he dropped items frequently.  A recent steroid injection was not helpful; it had actually worsened the condition.  On physical examination, deformity, giving way, instability, pain, stiffness, weakness, and incoordination were noted.  There had been no episodes of dislocation or subluxation, but the joint did "pop" with movement.  The joint was tender, and there were daily flare-ups of severe symptoms.  Motion was limited by pain to 70 degrees flexion, 60 degrees abduction, 70 degrees internal rotation, and 45 degrees external rotation.  With repetitive motion, pain additionally limited external rotation to 38 degrees.  The Veteran was using a store-bought sling.  Some decreased muscle strength was noted on the left, in the grip.  The Veteran had last worked as a painter four years prior.  The examiner opined that the Veteran had "no functional use of the" left arm for activities such as lifting, pushing, pulling, reaching overhead, repetitive gripping, operating a motor vehicle, or any repetitive use.  He could not do sedentary work involving things like keyboarding that required repetitive motion.  

Dr. A, a VA doctor, opined in a July 2011 statement that the Veteran was unemployable due to his failed left shoulder rotator cuff surgery.  He did not offer a rationale or specific findings in support of his opinion.  

Increased Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's left shoulder disability is currently rated under the provisions of Code 5201, for limitation of motion of the arm.  The assigned 30 percent evaluation is the maximum schedular evaluation assignable under that Code for a minor (nondominant) limb.  38 C.F.R. § 4.71a, Code 5201.

Higher evaluations of 40, 50 and 70 percent are available under Code 5202, for impairment of the humerus.  A 40 percent evaluation is assignable for fibrous union of the head of the humerus in the minor extremity, a 50 percent evaluation is assigned for nonunion or a false flail joint, and a maximum 70 percent evaluation is assigned for actual loss of the humeral head in a nondominant joint.  38 C.F.R. § 4.71a, Code 5202.  However, none of these manifestations are present.  X-rays consistently show no impairment of the humeral head.  The acromion is shown on CT scan to be united properly.  There is no impaired union or flail joint.

A higher schedular evaluation may also be assigned under Code 5200, for ankylosis in the scapulohumeral joint.  Ankylosis is generally defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  A higher, 40 percent evaluation may be assigned for unfavorable ankylosis of the scapula and humerus.  This is defined as a limitation of abduction to 25 degrees or less from the side.  Favorable ankylosis is shown by abduction to 60 degrees, where the mouth and head can be reached.  38 C.F.R. § 4.71a, Code 5200.

No doctor has diagnosed actual physical ankylosis of the left shoulder, or the functional equivalent of ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  All measured ranges of motion exceed 25 degrees from the side; the reference to a 15 degree range by Dr. BAM is solely an estimate and is not made by a goniometer, as is required.  38 C.F.R. § 4.46.  Although the Veteran is currently valuated as 30 percent disabled for limitation of motion of the left arm to 25 degrees from side under Code 5201, based on his actually retained functional ability, the subjectively and objectively described limitations demonstrate a fair range of retained movement.  He is able to actively and passively reach to shoulder level, but not reach overhead.  His ability decreases with repeated movement, but at no time has any doctor indicated that the Veteran lacks all functional capacity of the left shoulder.  At most, as noted by the most recent VA examiner, only certain tasks are impacted.  The functional equivalent of unfavorable ankylosis is simply not shown.  Importantly, all VA examiners, in describing the impact of the left shoulder on activities of daily living, stated the veteran could feed himself; he can reach his mouth.  This meets the regulatory definition of no worse than favorable ankylosis.  38 C.F.R. § 4.71a, Code 5200.

An increased schedular evaluation is therefore not possible; extraschedular evaluation must be considered.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating criteria which may be applied to the Veteran's disability include evaluations in excess of the currently assigned 30 percent rating for certain manifestations which are not currently present.  There is no impairment of the joint union at the humeral head, and no ankylosis or the functional equivalent is shown.  The schedular rating criteria therefore are adequate, and extraschedular evaluation of the left shoulder disability is not warranted.  The first step of the Thun test is not met.  

In the June 2010 remand, the Board made a preliminary determination, pending the development for private records, updated VA records, and a VA examination, that extraschedular consideration was a possibility.  Referral to the Director of Compensation and Pension Services was required by the remand in order to effectively and efficiently utilize resources and avoid a potential future remand, and this directive was complied with by VA.  In so directing, the Board did not make any determination under the Thun test.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 30 percent for left shoulder (minor) rotator cuff tear with arthritis, to include consideration of extraschedular evaluation, is not warranted.

TDIU

The Veteran does not meet the schedular eligibility requirements for TDIU under 38 C.F.R. § 4.16(a).  He does not have a single disability rated 60 percent disabling, or a combined disability evaluation of 70 percent, with at least one disability rated 40 percent disabling.  The Veteran is rated only 30 percent disabled for his left shoulder disability, and is rated 0 percent disabled for scars of his chin and lip.  

However, "it is the established policy of [VA] that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in" 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Both private and VA doctors have opined that the service connected left shoulder is of such severity that the Veteran is unemployable.  The Veteran has additionally alleged that beyond the impairment of the physical ability of his arm, the medications he uses for pain impair his occupational capacity and function.  Based on the directive in the June 2010 Board remand, the question of extraschedular TDIU was referred to the Director of the Compensation and Pension Service for consideration.

In a May 2011 decision, the Director denied entitlement to TDIU.  While the Director's office conducted a detailed review of the evidence of record, shown by the extensive summary of such, there is no analysis of why that evidence supports the stated conclusion that "the Veteran is not unemployed and unemployable due to the [service connected left shoulder disability.]"  There is a complete and utter absence of any rationale or reasoning in the determination, a violation of the most basic procedural due process rights of the Veteran.  38 C.F.R. § 3.103(b)(1).  

However, remand to permit the Director's office to correct this error is not required.  In the interest of judicial efficiency, and in light of the overwhelming competent and credible evidence of record, a grant of entitlement to an extraschedular TDIU is warranted.

The functional limitations of the left arm, detailed by the October 2010 VA examiner and referred to repeatedly by prior examiners and treating doctors, prevent the Veteran from performing any occupational tasks requiring strenuous labor.  His prior work as a painter and maintenance man is not possible.  Even lighter duties, extending to sedentary jobs involving repetitive motions, are not possible.  The Veteran's range of motion and grip strength are severely limited the more he uses the left arm.  

Moreover, in treating the pain he experiences, the Veteran is reliant on medications which would prevent him from operating machinery or vehicles.  He has reported that the medications, such as morphine, hydrocodone, and oxycodone, impair his ability to function clearly and independently.  The Veteran is competent to describe his functional capacities while medicated, as they are observable to him through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

As the Veteran's capacity to perform both strenuous and more sedentary occupational tasks is severely impaired, the inability to obtain or retain substantially gainful employment by reason of a service connected disability is established.  Accordingly, a finding of TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).


ORDER

An evaluation in excess of 30 percent for left shoulder (minor) rotator cuff tear with arthritis, to include consideration of extraschedular evaluation, is denied.

A finding of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


